Case 2:20-cv-00354-SPC-MRM Document 8 Filed 07/01/20 Page 1 of 2 PageID 54




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   FORT MYERS DIVISION

JULIO NEHOMAR ROSA,

               Petitioner,

v.                                                          Case No.: 2:20-cv-354-FtM-38MRM

STATE OF FLORIDA and FLORIDA
ATTORNEY GENERAL,

                Respondents.
                                                 /

                                      OPINION AND ORDER1

        Before the Court is Petitioner Julio Rosa’s Notice to the Clerk (Doc. 7) filed on

June 29, 2020. For the following reasons, the Court dismisses the Petition. On June 17,

2020, the Court directed Petitioner to file an Amended Petition. (Doc. 5).                        Instead,

Petitioner filed this Notice to the Clerk stating that the Second District Court of Appeal

had reopened his case and that all grounds in his Petition are now unexhausted.

        Before a district court can grant habeas relief to a state prisoner under § 2254, the

petitioner must exhaust all state court remedies available for challenging his conviction,

either on direct appeal or in a state post-conviction motion. See 28 U.S.C. § 2254(b)1)(A);

O'Sullivan v. Boerckel, 526 U.S. 838, 842 (1999) (“[T]he state prisoner must give the state

courts an opportunity to act on his claims before he presents those claims to a federal

court in a habeas petition.”).          The Court will, therefore, dismiss this action without

prejudice to allow Petitioner to complete the exhaustion requirements in the state courts.


1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:20-cv-00354-SPC-MRM Document 8 Filed 07/01/20 Page 2 of 2 PageID 55




See Rose v. Lundy, 455 U.S. 509, 510 (1982). The Court notes, however, that the

dismissal without prejudice regarding exhaustion does not excuse Petitioner from the

one-year period of limitation for raising a habeas corpus petition in the federal courts.

See 28 U.S.C. § 2244(d).

       Accordingly, it is now

      ORDERED:

      Petitioner Julio Rosa’s case is DISMISSED without prejudice.

      DONE and ORDERED in Fort Myers, Florida this 1st day of July 2020.




SA: FTMP-2
Copies: All Parties of Record




                                           2
